 
SEARCHLIGHT MINERALS CORP.
2009 EQUITY INCENTIVE PLAN FOR DIRECTORS
Established December 15, 2009


Section 1.    Purpose.
 
(a)
The purpose of this Searchlight Minerals Corp. 2009 Equity Incentive Plan for
Directors (the “Plan”) is to assist Searchlight Minerals Corp. (the “Company”)
in attracting and retaining qualified individuals to its Board of
Directors.  The Plan provides for equity ownership opportunities to Directors in
order to encourage and enable them to participate in the Company’s future
prosperity and growth and to better match the interests of such Directors and
the Company’s stockholders.

 
(b)
The Plan authorizes stock-based and cash-based incentives for
Participants.  Awards may be made in the form of (i) Nonqualified Stock Options;
(ii) Restricted Stock; (iii) Stock Units; and (iv) any combination of the
foregoing.

 
Section 2.    Definitions.  The following terms have the respective meanings, in
addition to the capitalized terms defined in Section 1 hereof or as otherwise
defined throughout this document:
 
(a)
“Award” means any Option, Restricted Stock, Stock Unit, or Stock granted in lieu
of another award or Other Stock-Based Award, together with any related right or
interest, granted to a Participant under the Plan.

 
(b)
“Award Agreement” means any Option Agreement, Restricted Stock Agreement, Stock
Unit Agreement, or any other agreement under which the Company grants an
Eligible Person an Award.

 
(c)
“Beneficiary” means the person(s) or trust(s) designated as being entitled to
receive the benefits under a Participant’s Award upon and following a
Participant’s death.  Unless otherwise determined by the Committee, a
Participant may designate one or more persons or one or more trusts as his or
her Beneficiary.

 
(d)
“Board” means the Company’s Board of Directors.

 
(e)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
any successor thereto, and including any regulations promulgated thereunder.

 
(f)
“Committee” means the committee created and appointed by  the Board to
administer the Plan, or if no committee is created or appointed, the Board.

 
(g)
“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any of the following:  (i) any person or
group of persons (as defined in Sections 13(d) and 14(d) of the Exchange Act)
together with his/her/their affiliates, excluding employee benefit plans of the
Company, is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act) of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities; or (ii) a merger or consolidation of the Company with
any other corporation or entity is consummated regardless of which entity is the
survivor, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or being converted into voting
securities of the surviving entity or its parent) at least 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (iii) the Company
is completely liquidated or all or substantially all of the Company’s assets are
sold.

 

--------------------------------------------------------------------------------


 
(h)
“Date of Grant” means the date on which the Committee has completed all
corporate action necessary to give the Participant a legally binding right to
the Award, including the setting of the number of shares of Stock subject to the
Award and the exercise price.

 
(i)
“Director” means an individual who provides services to the Company as a member
of its Board of Directors whether or not as an employee.

 
(j)
“Dividend Equivalent” means a right, granted under this Plan, to receive cash,
Stock, other Awards or other property equal in value to all or a portion of the
dividends paid with respect to a specified number of shares of Stock.

 
(k)
“Eligible Persons” means those persons who are designated by the Committee under
Section 5(a) of this Plan to receive Awards.

 
(l)
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and shall
include any successor thereto.

 
(m)
“Fair Market Value” or “FMV” means, as of any date, the fair market value of a
share of the Company’s Stock as determined in good faith and under procedures
established by the Committee as follows:

 
(i) if on the Date of Grant or other determination date the Stock is listed on
an established securities market, the Fair Market Value of a share of Stock
shall be the closing price of the Stock on such exchange or in such market (if
there is more than one such exchange or market, the Committee shall determine
the appropriate exchange or market) on the Date of Grant or such other
determination date;
 
(ii)  if on the Date of Grant or other determination date the Stock is listed on
an established securities market, but there is ,no such reported closing price,
the Fair Market Value shall be the mean between the highest bid and lowest asked
prices or between the high and low sale prices on the Date of Grant or other
determination date;
 
(iii)  if on the Date of Grant or other determination date the Stock is listed
on an established securities market, but no sale of Stock is reported for such
trading day, the Fair Market Value shall be the closing price on the next
preceding day on which any sale shall have been reported before the Date of
Grant or other determination date; or
 
(iv)  if the Stock is not listed or admitted to trading on a national securities
exchange, the  Fair Market Value shall be the value of the Stock as determined
by reasonable application by the Committee of a reasonable valuation method in
conformance with the requirements of Treasury Regulations Section
1.409A-1(b)(5)(iv)(B).
 
(n)
“Incentive Stock Option” or “ISO” means any Option intended to be, designated
as, and that otherwise qualifies as an “Incentive Stock Option” within the
meaning of Code Section 422.  Incentive Stock Options are not granted under this
Plan.

 
2

--------------------------------------------------------------------------------


 
(o)
“Nonqualified Stock Option” means any Option that is not an Incentive Stock
Option.

 
(p)
“Option” means a right to purchase Stock granted under Section 6(b) of the
Plan.  All Options shall be Nonqualified Stock Options.

 
(q)
“Other Stock-Based Awards” means Awards granted to a Participant that are
valued, in whole or in part, by reference to, or otherwise based on, shares of
Stock.

 
(r)
“Participant” means a person who has been granted an Award under the Plan that
remains outstanding, including a person who is no longer an Eligible Person.

 
(s)
“Restricted Stock” means Stock granted under this Plan, which is subject to
certain restrictions and to a risk of forfeiture.

 
(t)
“Section 16 Participant” means a Participant under the Plan who is subject to
Section 16 of the Exchange Act.

 
(u)
“Stock” means shares of the Company’s stock which is common stock for purposes
for purposes of Section 305 of the Code and the implementing regulations, with
$0.001 par value per share, and any other equity securities of the Company that
may be substituted or resubstituted for such Stock.  In all cases under this
plan, Stock shall constitute “service recipient stock” within the meaning of
Treasury Regulation Section 1.409A-1(b)(5)(iii).

 
(v)
“Stock Units” means a right granted under this Plan to receive Stock or other
Awards or a combination thereof at the end of a specified period.  Stock Units
subject to a risk of forfeiture may be designated as “Restricted Stock Units.”

 
Section 3.    Administration.
 
(a)
Authority of the Committee.  The Plan shall be administered by the
Committee.  Any interpretation or administration of the Plan by the Committee,
and all actions and determinations of the Committee, shall be final, binding and
conclusive on the Company, its stockholders, all Participants in the Plan, their
respective legal representatives, successors and assigns, and all persons
claiming under or through any of them. The Committee shall consider such factors
as it deems relevant to making such decisions, determinations, and
interpretations. A Participant or other holder of an Award may contest a
decision or action of the Committee with respect to such person or Award only on
the grounds that such decision or action is arbitrary or capricious or was
unlawful.

 
(b)
Composition of the Committee.  The Committee shall consist of not less than
three directors.  Those Directors shall be appointed by the Board and shall
serve as the Committee at the pleasure of the Board.  The function of the
Committee specified in the Plan shall be exercised by the entire Board if, and
to the extent, that no Committee exists that has the authority to so administer
the Plan.

 
(c)
Manner of Exercise of Committee Authority.  The Committee shall have the full
power and authority to interpret and administer the Plan in its sole discretion,
including exercising all the powers and authorities either specifically granted
to it under the Plan or necessary or advisable in the administration of the
Plan. The Committee’s powers and authorities include, without limitation, the
following: (i) the sole ability to determine eligibility criteria for Awards;
(ii) to select the Eligible Persons to whom Awards may from time to time be
granted; (iii) to determine the time or times at which Awards shall be granted;
(iv) to determine the number of shares of Stock to be covered by each Award; (v)
to determine and modify from time to time the specific terms and conditions,
including restrictions not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written instruments evidencing the Awards;
(vi) to determine the vesting and exercisability of any Award and to accelerate
at any time the vesting or exercisability of all or any portion of any Award;
(vii) subject to the provisions of this Plan, to extend at any time the period
in which Stock Options may be exercised; (viii) to determine the exercise or
purchase price of such shares of Stock; (ix) to determine if and when Awards are
forfeited or expire under their terms; (x) to interpret and construe the Plan
provisions; any amendments, and any rules and regulations relating to the Plan;
(xi) to make exceptions to any Plan provisions in good faith and for the benefit
of the Company; and (xii) to make all other determinations deemed necessary or
advisable for the administration of the Plan.

 
3

--------------------------------------------------------------------------------


 
(d)
Delegation of Authority.  The Committee may delegate to one or more of its
members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan; provided,
that such delegation may not include the selection or grant of Awards to
Participants or Eligible Persons who are executive officers of the Company or
Section 16 Participants.

 
(e)
Committee Vacancies.  The Board shall fill all vacancies in the Committee.  The
Board may from time to time appoint additional members to the Committee and may
at any time remove one or more Committee members and substitute others.  One
member of the Committee shall be selected by the Board as chairman.  The
Committee shall hold its meetings at such times and places as it shall deem
advisable.  All determinations of the Committee shall be made by not less than a
majority of its members either present in-person or participating by a telephone
conference at a meeting or by written consent.  The Committee shall keep minutes
of its meetings.  The Committee may appoint a secretary to keep such minutes and
may make such rules and regulations for the conduct of its business as it shall
deem advisable, but in accordance with the written charter prepared by the Board
and which may be amended from time to time by the Board.  The secretary shall
not need to be a member of the Committee or a member of the Board.

 
(f)
Limitation of Liability.  The Committee and each member thereof, and any person
acting pursuant to authority delegated by the Committee, shall be entitled, in
good faith, to rely or act upon any report or other information furnished by any
executive officer, other officer or employee of the Company, the Company’s
independent auditors, consultants or any other agents assisting in the
administration of the Plan.  Members of the Committee, any person acting
pursuant to authority delegated by the Committee, and any officer or employee of
the Company acting at the direction or on behalf of the Committee or a delegee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the extent permitted by law,
be fully indemnified and protected by the Company with respect to any such
action or determination.

 
Section 4.    Stock Subject To Plan.
 
(a)
Overall Number of Shares Available.  Subject to adjustment as provided under
Section 10(c), the total number of shares of Stock reserved and available for
delivery in connection with Awards under the Plan shall be 750,000 shares.  Any
shares of Stock issued under the Plan may consist, in whole or in part, of
authorized and unissued shares or treasury shares.  The authorized number of
reserved and available shares may be increased from time to time by approval of
the Board and, if such approval is required, by the stockholders of the Company.

 
4

--------------------------------------------------------------------------------


 
(b)
Accounting Procedures.  The Committee may adopt reasonable accounting procedures
to ensure an appropriate accounting of Stock subject to the Plan, avoid double
counting (as, for example, in the case of tandem or substitute Awards) and make
adjustments in accordance with this Section 4(b).  Shares shall be counted
against those reserved to the extent such shares have been delivered and are no
longer subject to a risk of forfeiture.  Accordingly, (i) to the extent that an
Award under the Plan is canceled, expired, forfeited, settled in cash, settled
by delivery of fewer shares than the number underlying the Award, or otherwise
terminated without delivery of Stock to the Participant, the Stock retained by
or returned to the Company will not be deemed to have been delivered under the
Plan; and (ii) Stock that is withheld from such Award or separately surrendered
by the Participant in payment of the exercise price or taxes relating to such
Award shall be deemed to constitute Stock not delivered and will be available
under the Plan.  The Committee may determine that Awards may be outstanding that
relate to more Stock than the aggregate shares of Stock remaining available
under the Plan so long as Awards will not in fact result in delivery and vesting
of shares of Stock in excess of the number then available under the Plan.  In
addition, in the case of any Award granted in assumption of or in substitution
for an award of a company or business acquired by the Company or with which the
Company combines, shares delivered or deliverable in connection with such
assumed or substitute Award shall not be counted against the number of shares of
Stock reserved under the Plan. The authorized number of reserved and available
shares may be increased from time to time by approval of the Board and, if such
approval is required, by the stockholders of the Company.

 
(c)
Individual Annual Award Limits.  No Participant may be granted Options or other
Awards under the Plan with respect to an aggregate of more than 200,000 shares
of Stock (subject to adjustment as otherwise may be provided for throughout this
Plan) during any calendar year.

 
Section 5.    Eligibility.
 
(a)
Eligibility.  Grants of Awards may be made from time to time only to
those  Directors designated by the Committee in its sole and exclusive
discretion as eligible to receive such Awards (“Eligible Persons”).  The
Committee may grant more than one Award to the same Eligible Person.  Awards may
be made to members of the Committee and must be approved and granted by a
majority of the disinterested members of the Board.

 
(b)
Participation.  An Eligible Person shall become a Participant in the Plan and
shall perfect his or her Award only after he or she has completed the applicable
Award Agreement in a manner that is satisfactory to the Committee and has
delivered said Award Agreement to the Committee.  A Participant shall continue
his or her participation in the Plan, even if no longer an Eligible Person,
until any and all of his or her interests that are held under the Plan expire or
are paid.

 
Section 6.    Specific Terms of Awards Granted Under the Plan.
 
(a)
General Terms of All Awards.  All Awards granted under the Plan, including
Awards of any Stock Units, shall be evidenced by an Award Agreement.  Award
Agreements may provide for grants of Awards on the specific terms and conditions
set forth in this Section 6.  Alternatively, the Committee may impose on any
individual Award, as specified in the individual Award Agreement, such
additional terms and conditions, not inconsistent with the provisions of the
Plan, or applicable law, as the Committee shall determine, including terms
requiring forfeiture of Awards and terms permitting a Participant to make
elections relating to his or her Award.  The Committee shall retain full power
and discretion with respect to any term or condition of an Award that is not
mandatory under the Plan and the terms of the Award Agreement; provided, that
the exercise of such discretion shall in no event cause an Award to become
subject to the terms and conditions of Code Section 409A, unless otherwise
agreed upon between the Company and the Eligible Person.  The Committee shall
require the payment of lawful consideration for an Award to the extent necessary
to satisfy the requirements of the Nevada Revised Statutes, and may otherwise
require payment of consideration for an Award except as limited by the Plan and
as otherwise required by applicable law.

 
5

--------------------------------------------------------------------------------


 
If it is determined by the Committee prior to the grant of any Award that such
Award would be subject to Code Section 409A, the Award Agreement shall
incorporate the terms and conditions required by Code Section 409A. To the
extent applicable, this Plan and the Award Agreements shall be interpreted in
accordance with Code Section 409A and its implementing regulations.


In the event the Committee determines after the Date of Grant that any Award
granted hereunder may be subject to Code Section 409A, the Committee may adopt
such amendments to the Plan and/or applicable Award Agreement or adopt other
policies and procedures (including those with retroactive effect) or take any
other actions that the Committee determines are necessary and appropriate to (i)
exempt the Award from Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (ii) comply
with the requirements of Code Section 409A.


(b)
Option Awards.  Options granted under the Plan shall be evidenced by an
agreement (“Option Agreement”).  Only Nonqualified Stock Options may be awarded
to Participants, which may be granted on the following terms and conditions:

 
 
(i)
Time and Method of Exercise.  The Committee shall determine the time or times at
which or the circumstances under which an Option may be exercised in whole or in
part, the methods by which such exercise price may be paid or deemed to be paid
and the form of such payment, including, without limitation, cash, Stock
(including by withholding Stock deliverable upon exercise), other Awards, and
the methods by or forms in which Stock will be delivered or deemed to be
delivered in satisfaction of Options.

 
 
(ii)
Option Term.  Each Option shall be exercisable for ten years from the Date of
Grant or such lesser period, as specified in the Option Agreement.

 
 
(iii)
Exercise Price.  The option price per share of Stock purchasable under an Option
shall be determined by the Committee, shall be set forth on the applicable
Option Agreement, and shall be not less than 100% of the Fair Market Value of
the Stock at the Date of Grant.  Prior to the Date of Grant, the Committee shall
specify the method by and date on which the Fair Market Value of the Option will
be determined.

 
 
(iv)
Non-Transferability of Options.  No Option shall be transferable by any
Participant other than with prior approval by the Committee.  Any attempted
transfer without Committee approval shall be null and void.  Unless Committee
approval of the transfer shall have been obtained, all Options shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.  Without limiting the generality of the
foregoing, the Committee may, in the manner established by the Committee,
provide for the irrevocable transfer, without payment of consideration, of any
Option by a Participant to a member of the Participant’s family or to a family
entity.  In such case, the Option shall be exercisable only by such transferee.
For purposes of this provision:  (a) a Participant’s “family” shall include the
Participant’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including through
adoptive relationships, and any person sharing the Participant’s household
(other than a tenant or employee); and (b) a “family entity” shall include a
trust in which the foregoing persons have more than fifty percent of the
beneficial interest, a foundation in which the foregoing persons (or the
Participant) control the management of assets, and any other entity in which the
foregoing persons (or the Participant) own more than fifty percent of the voting
interests. Neither a transfer under a domestic relations order in settlement of
marital property rights nor a transfer to an entity in which more than fifty
percent of the voting interests are owned by family members (or the Participant)
in exchange for an interest in that entity shall be considered to be a transfer
for consideration.

 
6

--------------------------------------------------------------------------------


 
 
(v)
Forfeiture Of Unvested Options Upon Termination of Service on the Board.  Except
as otherwise provided in Section 6(b)(vi), if a Participant ceases to be a
member of the Company’s Board of Directors for any reason other than death, then
all unvested Options  shall be forfeited on the date the Participant ceases to
be a member of the Board. All vested Options may thereafter be exercised by any
transferee of the Participant, if applicable, or by the legal representative of
the estate or by the legatee of the Participant under the will of the
Participant for a period of one year following the Participant’s death.

 
 
(vi)
Termination of Service by Reason of Death.  If the Participant ceases to be a
member of the Company’s Board of Directors by reason of death, any unvested
portion of the Option shall vest, and all Options shall become exercisable in
full from and after such death.  All Options may thereafter be exercised by any
transferee of the Participant, if applicable, or by the legal representative of
the estate or by the legatee of Participant under the will of the Participant
for a period of one year following the Participant’s death.

 
(c)
Restricted Stock.  Restricted Stock granted under the Plan shall be evidenced by
an  agreement (“Restricted Stock Agreement”).  The Committee is authorized to
grant Restricted Stock to Participants on the following terms and conditions:

 
 
(i)
Grant and Restrictions.  Restricted Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse separately or in combination
at such times, under such circumstances, in such installments or otherwise and
under such other circumstances as the Committee may determine at the Date of
Grant, and which shall be set forth in the applicable Restricted Stock
Agreement, or thereafter.  Except to the extent restricted under the terms of
the Plan and any Restricted Stock Agreement, a Participant granted Restricted
Stock shall have all of the rights of a stockholder, including the right to vote
the Restricted Stock and the right to receive dividends thereon; provided,
however, that the Committee may require mandatory reinvestment of dividends in
additional Restricted Stock, may provide that no dividends will be paid on
Restricted Stock or retained by the Participant, or may impose other
restrictions on the rights attached to Restricted Stock.

 
 
(ii)
Forfeiture.  Except as otherwise determined by the Committee, upon termination
of directorship  during the applicable restriction period, Restricted Stock that
is at that time subject to restrictions shall be forfeited and reacquired by the
Company; provided that the Committee may provide, by rule or regulation or in
any Restricted Stock Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock will lapse in
whole or in part, including in the event of a termination of directorship
resulting from specified causes.

 
7

--------------------------------------------------------------------------------


 
 
(iii)
Certificates for Stock.  Restricted Stock granted under the Plan shall be
evidenced in such manner as the Committee shall determine.  Certificates
representing Restricted Stock shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to the Award of such Restricted Stock.  The Company
shall retain physical possession of the stock certificates until the time that
the restrictions thereon have lapsed, and the Participant shall have delivered a
stock power to the Company, endorsed in blank, relating to the Stock covered by
such Restricted Stock. The distribution of Stock upon the lapse of
restrictions  shall be made to the  Participant on or before the period ending
on the later of : (i) the 15th day of the third month following the end of the
Participant’s first taxable year in which the right to payment is no longer
subject to restrictions; or (ii) the 15th day of the third month following the
end of the Company’s first taxable year in which the right to payment is no
longer subject to restrictions.

 
 
(iv)
Dividends and Splits.  As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates. Unless otherwise determined by
the Committee, Stock distributed in connection with a Stock split or Stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.

 
(d)
Stock Units.  Stock Units granted under the Plan, whether or not subject to
restrictions, shall be evidenced by an agreement (“Stock Unit Agreement”).  The
Committee is authorized to grant Stock Units to Participants, subject to the
following terms and conditions:

 
 
(i)
Award and Restrictions.  Issuance of Stock will occur upon expiration of the
holding period, if any, specified for the Stock Units by the Committee.  In
addition, Stock Units shall be subject to such restrictions on transferability,
risk of forfeiture and other restrictions, if any, as the Committee may impose,
which restrictions may lapse at the expiration of the holding period or at
earlier specified times, separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the Date of Grant or thereafter.  Stock Units may be settled by delivery of
Stock, other Awards, or a combination thereof, as determined by the Committee at
the Date of Grant or thereafter.

 
 
(ii)
Forfeiture.  Except as otherwise determined by the Committee, upon a
Participant’s termination of directorship during the applicable deferral period
or portion thereof to which forfeiture conditions apply (as provided in the
Award document evidencing the Stock Units), all Stock Units that are at that
time subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Stock Units will lapse in whole or in part, including in the event
of a termination of directorship resulting from specified causes. Stock Units
subject to a risk of forfeiture shall be designated as “Restricted Stock Units”
unless otherwise determined by the Committee.


 
8

--------------------------------------------------------------------------------

 
(iii)
Dividend Equivalents.  Unless otherwise determined by the Committee, Dividend
Equivalents on the specified number of shares of Stock underlying Stock Units
shall be either (A) paid with respect to such Stock Units at the dividend
payment date in cash or in shares of unrestricted Stock having a Fair Market
Value equal to the amount of such dividends, or (B) automatically reinvested in
additional Stock Units, other Awards or other investment vehicles having a Fair
Market Value equal to the amount of such dividends, as the Committee shall
determine; provided, however, that the Committee may provide that no Dividend
Equivalents will be paid on a given Award of Stock Units.

 
(e)
Other Stock-Based Awards.  The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock or factors that may influence the value
of Stock, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units.  The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, may also be granted pursuant to this Section.

 
Section 7.
Additional Provisions Applicable to Awards.

 
(a)
Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company or any other right of a
Participant to receive payment from the Company.  Awards granted in addition to
or in tandem with other Awards may be granted either as of the same time as or a
different time from the grant of such other Awards. Subject to the Plan’s terms,
the Committee may determine that, in granting a new Award, the in-the-money
value or fair value of any surrendered Award or award or the value of any other
right to payment surrendered by the Participant may be applied to the purchase
of any other Award; provided, that such surrender does not result in a
“modification,” “extension,” “substitution” or “assumption” of a Stock right, as
determined under Treasury Regulation Section 1.409A-1(b)(5)(v) that would cause
such Stock rights to be considered the grant of a new Stock right which is
subject to the terms and conditions of Code Section 409A.  Any transaction
otherwise authorized under this Section 7(a) remains subject to all applicable
restrictions under the Plan and may not result in an Award that is subject to
the terms and conditions of Code Section 409A by virtue of such transaction; in
such event, any transaction that would otherwise be permissible under this
Section 7(a) shall be prohibited unless the Participant and the Company mutually
agree in writing to cause an Award to become subject to the terms and conditions
of Code Section 409A under this Section 7(a).

 
(b)
Form and Timing of Payment Under Awards; Deferrals.  Subject to the terms of the
Plan and any applicable Award Agreement, payments to be made by the Company upon
the exercise of an Option or other Award or settlement of an Award may be made
in such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, or in installments.

 
 
9

--------------------------------------------------------------------------------

 
 
(c)
Certain Limitations on Awards to Ensure Compliance with Code Section
409A.  Other provisions of the Plan notwithstanding, the Award Agreement
evidencing any “409A Award” (which for this purpose means only such an Award
held by a Participant which is subject to the terms and conditions of Code
Section 409A), shall incorporate the terms and conditions necessary to avoid the
consequences specified in Code Section 409A(a)(1). Any terms or conditions
inconsistent with the requirements of  Code Section 409A and its implementing
regulations shall be automatically modified and limited (even retroactively) to
the extent necessary to conform said Award with Code Section
409A.  Notwithstanding anything to the contrary herein, the Company shall not be
liable for any unintended adverse tax consequences which may be imposed on the
Participant due to receipt, exercise or settlement of any Stock Option or other
Award granted hereunder, including the taxes and penalties of Code Section 409A.

 
Section 8.
Corporate Transactions.

 
(a)
Corporate Transaction in which Awards are not Assumed.  Upon the occurrence of a
Corporate Transaction in which outstanding Options, Restricted Stock Awards,
Stock Units, and Other Stock-Based Awards are not being assumed or continued:

 
 
(i)
All outstanding shares of Restricted Stock shall be deemed to have vested, and
all Stock Units shall be deemed to have vested and the shares of Stock subject
thereto shall be delivered, immediately prior to the occurrence of such
Corporate Transaction, and

 
 
(ii)
Either of the following two actions shall be taken:

 
 
(A)
fifteen days prior to the scheduled consummation of a Corporate Transaction, all
Options outstanding hereunder shall become immediately exercisable and shall
remain exercisable for a period of fifteen days, or

 
 
(B)
the Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, and/or Stock Units and pay or deliver, or
cause to be paid or delivered, to the holder thereof an amount in cash or
securities having a value (as determined by the Committee acting in good faith),
in the case of Restricted Stock or Stock Units, equal to the formula or fixed
price per share paid to holders of shares of Stock and, in the case of Options,
equal to the product of the number of shares of Stock subject to the Option (the
“Award Shares”) multiplied by the amount, if any, by which (I) the formula or
fixed price per share paid to holders of shares of Stock pursuant to such
transaction exceeds (II) the Option Price Exercise Price applicable to such
Award Shares.

 
 
(iii)
With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option during such fifteen-day period shall be conditioned upon
the consummation of the event and shall be effective only immediately before the
consummation of the event, and (ii) upon consummation of any Corporate
Transaction, the Plan and all outstanding but unexercised Options shall
terminate. The Committee shall send notice of an event that will result in such
a termination to all individuals who hold Options not later than the time at
which the Company gives notice thereof to its stockholders.

 
 
10

--------------------------------------------------------------------------------

 

(b)
Corporate Transaction in which Awards are Assumed.  The Plan, Options,
Restricted Stock Awards, Stock Units, and Other Stock-Based Awards theretofore
granted shall continue in the manner and under the terms so provided in the
event of any Corporate Transaction to the extent that provision is made in
writing in connection with such Corporate Transaction for the assumption or
continuation of the Options, Restricted Stock Awards, Stock Units, and Other
Stock-Based Awards theretofore granted, or for the substitution for such
Options, Restricted Stock Awards, Stock Units, and Other Stock-Based Awards for
new common stock options and new common stock units and restricted stock
relating to the stock of a successor entity, or a parent or subsidiary thereof,
with appropriate adjustments as to the number of shares (disregarding any
consideration that is not common stock) and option exercise prices in accordance
with the provisions of Sections 5(b) and 10(c).

 
Section 9.
Additional Award Forfeiture Provisions.

 
The Committee may condition a Participant’s right to receive a grant of an
Award, to exercise the Award, to receive a settlement or distribution with
respect to the Award or to retain cash, Stock, other Awards, or other property
acquired in connection with an Award, upon compliance by the Participant with
specified conditions that protect the business interests of the Company from
harmful actions of the Participant, including conditions relating to
non-competition, confidentiality of information relating to or possessed by the
Company, non-solicitation of customers, suppliers, and employees of the Company,
cooperation in litigation, non-disparagement of the Company and the officers,
directors and affiliates of the Company and other restrictions upon or covenants
of the Participant, including during specified periods following termination of
directorship.
 
Section 10.
General Provisions.

 
(a)
Compliance with Legal and Other Requirements.

 
 
(i)
The Company may, to the extent deemed necessary or advisable by the Committee,
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.  The
foregoing notwithstanding, in connection with the occurrence of a Corporate
Transaction, the Company shall take or cause to be taken no action, and shall
undertake or permit to arise no legal or contractual obligation, that results or
would result in any postponement of the issuance or delivery of Stock or payment
of benefits under any Award or the imposition of any other conditions on such
issuance, delivery or payment, to the extent that such postponement or other
condition would represent a greater burden on a Participant than existed on the
90th day preceding the Corporate Transaction.

 
 
(ii)
If the Participant is subject to the reporting requirements of Section 16(a) of
the Securities Exchange Act of 1934, as amended, the grant of this Option shall
not be effective until such person complies with the reporting requirement of
Section 16(a).

 
(b)
Limits on Transferability; Beneficiaries.

 
 
(i)
Awards granted under the Plan shall not be transferable except as permitted by
the Company.  Options may be exercised as provided for under Section 6(b).  All
other Awards may be transferable by will and the laws of descent and
distribution, but only if specifically provided for in the Award Agreement.  Any
attempted sale, pledge, assignment, hypothecation or other transfer of an Award
contrary to the provisions hereof and, the levy of any execution, attachment or
similar process upon an Award shall be null and void and without force or effect
and shall result in automatic termination of the Award.

 
 
11

--------------------------------------------------------------------------------

 
 
 
(ii)
(A) As a condition to the transfer of any shares of Stock issued upon exercise
of an Award granted under this Plan, the Company may require an opinion of
counsel, satisfactory to the Company, to the effect that such transfer will not
be in violation of the Securities Act of 1933 or any other applicable securities
laws or that such transfer has been registered under federal and all applicable
state securities laws; (B) further, the Company shall be authorized to refrain
from delivering or transferring shares of Stock issued under this Plan until the
Board determines that such delivery or transfer will not violate applicable
securities laws and the Participant has tendered to the Company any federal,
state or local tax owed by the Participant as a result of exercising the Award,
or disposing of any Stock, when the Company has a legal liability to satisfy
such tax; (C) the Company shall not be liable for damages due to delay in the
delivery or issuance of any stock certificate for any reason whatsoever,
including, but not limited to, a delay caused by listing requirements of any
securities exchange or any registration requirements under the Securities Act of
1933, the Securities Exchange Act of 1934, or under any other state or federal
law, rule or regulations; (D) the Company is under no obligation to take any
action or incur any expense in order to register or qualify the delivery or
transfer of shares of Stock under applicable securities laws or to perfect any
exemption from such registration or qualification; and (E) furthermore, the
Company will have no liability to any Participant for refusing to deliver or
transfer shares of Stock if such refusal is based upon the foregoing provisions
of this Section.

 
(c)
Effect of Certain Changes.  In the event of any merger, reorganization,
consolidation, recapitalization, share dividend, share split, combination of
shares or other change in corporate structure of the Company affecting the
Stock, the Committee shall make appropriate or proportionate substitution or
adjustment in: (i) the aggregate number of Stock reserved for issuance under the
Plan, (ii) the number and kind of shares of Stock or other securities subject to
any then outstanding Awards issued under the Plan; (iii) the  price of the
shares of Stock subject to outstanding Stock Options granted under the Plan,
without changing the aggregate exercise price (i.e., the exercise price
multiplied by the number of Stock Options) as to which such Stock Options remain
exercisable; and (iv) the repurchase price per share subject to each outstanding
Restricted Stock Award and any other outstanding Awards  granted under the Plan.
Notwithstanding the foregoing, any substitution or adjustment by the Committee
shall comply with Treasury Regulations Section 1.409A-1(b)(5)(v)(D) which will
be deemed to be satisfied if the ratio of the exercise price to the Fair Market
Value of the shares subject to the Awards immediately after the substitution or
adjustment is not greater than the ratio of the exercise price to the Fair
Market Value of the shares subject to the Stock right immediately before the
substitution or adjustment. The Committee’s substitution or adjustment shall be
final, binding and conclusive. No fractional shares of Stock shall be issued
under the Plan as a result of any such substitution or adjustment; but the
Committee may, in its sole discretion, authorize a cash payment to be made to
the Participant in lieu of fractional shares.

 
12

--------------------------------------------------------------------------------


 
(d)
Tax Provisions.


 
(i)
Withholding.  The Committee shall so require, as a condition of exercise, each
Participant to agree that:  (A) no later than the date of exercise of any Option
granted hereunder, the optionee will pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by law to be withheld upon the exercise of such
Option; and (B) the Company shall, to the extent permitted or required by law,
have the right to deduct federal, state and local taxes of any kind required by
law to be withheld upon the exercise of such Option from any payment of any kind
otherwise due to the Participant.  For withholding tax purposes, the shares of
Stock shall be valued on the date the withholding obligations are incurred.  The
Company shall not be obligated to advise any optionee of the existence of any
such tax or the amount that the Company will be so required to withhold.

 
 
(ii)
Required Consent to and Notification of Code Section 83(b) Election.  No
election under Code Section 83(b) or under a similar provision of the laws of a
jurisdiction outside the United States may be made unless expressly permitted by
the terms of the Award Agreement or by action of the Committee in writing prior
to the making of such election.  In any case in which a Participant is permitted
to make such an election in connection with an Award, the Participant shall
notify the Company of such election within ten days of filing notice of the
election with the Internal Revenue Service or other governmental authority, in
addition to any filing and notification required pursuant to regulations issued
under Code Section 83(b) or other applicable provision.

 
(e)
Changes to the Plan.  The Board at any time and from time to time may suspend,
terminate, modify or amend the Plan; provided, however, that the Company shall
submit for the approval of a majority of the stockholders of the Company
presented or represented and entitled to vote at a duly constituted and held
meeting of the stockholders, any amendment that would:  (i) materially increase
the benefits accruing to Participants under the Plan, (ii) increase the number
of shares of Stock as to which Awards may be granted under the Plan, (iii)
extend the term of the Plan,  (iv) materially modify the requirements as to
eligibility for participation in the Plan, (v) expand the types of Awards
provided under the Plan, or (vi) be otherwise required by applicable laws,
regulations or rules. Any such increase or modification that may result from
adjustments authorized by Section 10(c) hereof shall not require such
approval.  In addition, no such amendment or alteration shall be made which
would impair the rights of any Participant, without such Participant’s written
consent, under any Award theretofore granted, provided that no such consent
shall be required with respect to any amendment or alteration either (i) is
required or advisable in order for the Company, the Plan or the Award to satisfy
or conform to any law or regulation or to meet the requirements of any
accounting standard, or (ii) is not reasonably likely to significantly diminish
the benefits provided under such Award, or that any such diminishment is
adequately compensated.

 
(f)
Unfunded Status of Awards, Creation of Rabbi Trusts.  The Plan is intended to
constitute an “unfunded” plan for equity incentive compensation. With respect to
any payments not yet made to a Participant or obligations to deliver Stock
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general creditor of
the Company; provided that the Committee may authorize the creation of rabbi
trusts and deposit therein cash, Stock, other Awards or other property, or make
other arrangements to meet the Company’s obligations under the Plan. Such trusts
or other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines.

 
(g)
Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive or compensation arrangements, apart from
the Plan, as it may deem desirable, including incentive or compensation
arrangements and awards to which Code Section 409A does apply, and such other
arrangements may be either applicable generally or only in specific cases.

 
 
13

--------------------------------------------------------------------------------

 
 
(h)
Payments in the Event of Forfeitures; Fractional Shares.  Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award.  The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

 
(i)
Governing Law.  The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of  Nevada, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.

 
(j)
Limitation on Rights Conferred Under The Plan.  Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any  Director or Participant
the right to continue as a  Director or Participant or in service of the Company
as a member of the Board, (ii) interfering in any way with the right of the
Company to terminate any  Director’s or Participant’s service on the Company’s
Board at any time (subject to the terms and provisions of any separate written
agreements), (iii) giving a Director or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and
Directors, or (iv) conferring on a Participant any of the rights of a
stockholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award.

 
(k)
Termination of Right of Action.  Every right of action arising out of or in
connection with the Plan by or on behalf of the Company or by any stockholder of
the Company against any past, present or future member of the Board, or against
any employer, or by an employee (past, present or future) against the Company
will, irrespective of the place where an action may be brought and irrespective
of the place of residence of any such stockholder, director or employee, cease
and be barred as of the expiration of three years from the date of the act or
omission in respect of which such right of action is alleged to have risen.

 
(l)
Assumption.  The terms and conditions of any outstanding Awards granted pursuant
to this Plan shall be assumed by, be binding upon and inure to the benefit of
any successor company to the Company and shall continue to be governed by, to
the extent applicable, the terms and conditions of this Plan.  Such successor
Company shall not be otherwise obligated to assume this Plan.

 
(m)
Severability; Entire Agreement.  If any of the provisions of this Plan or any
Award Agreement is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder.  The Plan and any Award Agreements contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.  No rule of strict construction
shall be applied against the Company, the Committee, or any other person in the
interpretation of any terms of the Plan, Award, or Award Agreement or other
document relating thereto.

 
 
14

--------------------------------------------------------------------------------

 
 
(n)
Plan Effective Date.  The Plan shall be effective December 15, 2009 (the
“Effective Date”), subject to its approval by the stockholders of the Company by
the affirmative votes of the holders of a majority of the voting securities of
the Company present, or represented, and entitled to vote on the subject matter
at a duly held meeting of stockholders; provided, that the total vote cast on
the proposal represents over fifty percent (50%) in interest of all securities
entitled to vote on the proposal.

 
(o)
Adoption.

 
 (i)           This Plan was approved by the Board of Directors of the Company
at a meeting on October 15, 2009.
 
 (ii)          This Plan was approved by the stockholders of the Company at a
meeting on December 15, 2009.
 
 

 
SEARCHLIGHT MINERALS CORP.
     
By:
/s/ Ian R. McNeil
   
Ian  R. McNeil 
   
President

 
 
15

--------------------------------------------------------------------------------

 